

	

	

	

		II

		109th CONGRESS

		1st Session

		S. 2016

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Grassley (for

			 himself and Mr. Sessions) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend chapter 3 of title 28, United

		  States Code, to provide for 11 circuit judges on the United States Court of

		  Appeals for the District of Columbia Circuit.

	

	

		1.Judges on the United States

			 Court of Appeals for the District of Columbia Circuit

			(a)In

			 generalThe table under

			 section 44(a) of title 28, United States Code, is amended by striking the item

			 relating to the District of Columbia and inserting the following:

				

					

						

							“District of Columbia11”.

							

						

					

				

			(b)Existing

			 vacancy not filledIn order

			 to comply with the amendment made under subsection (a), 1 of the vacancies of

			 circuit judges on the United States Court of Appeals for the District of

			 Columbia Circuit which existed on the date preceding the date of the enactment

			 of this Act, shall not be filled.

			

